Citation Nr: 1822428	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Whether the reduction of the evaluation for the duodenal ulcer (previously rated as peptic ulcer disease) from 20 percent to noncompensable (0 percent) was proper.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to higher evaluations for the service-connected recurrent tendonitis with cartilage loss of the left knee and patellar tendonitis with cartilage loss of the right knee are the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1977.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and a May 2016 rating decision by the RO in St. Louis, Missouri.

The record indicates that the Veteran requested a hearing before a Decision Review Officer (DRO) in the April 2014 notice of disagreement for the TDIU claim.  The Board finds that any question as to whether the Veteran was afforded due process regarding the DRO hearing was addressed when he was provided the opportunity to testify at a Board hearing as to that issue.  See Bowen v. Shinseki, 25 Vet. App. 250, 253-54 (2012) (holding that there is no due process violation when VA denies a veteran a hearing before the RO in error, but the veteran maintains the ability to appeal and obtain a hearing before the Board).

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2016 as to the issue of entitlement to TDIU.  A transcript of the hearing is of record.  The Veteran also requested a Board hearing in connection with his November 2017 substantive appeal for the rating reduction issue; however, the Veteran's representative later indicated that he wanted to withdraw that hearing request in a written statement the following month.  Thus, his hearing request is considered withdrawn.

In a November 2016 decision, the Board denied an effective date claim that was on appeal and remanded the TDIU claim for further development.  That development was completed, and the case has since been returned to the Board for appellate review, along with the newly certified rating reduction issue.  The claims for higher evaluations for the left and right knee disabilities remaining on appeal at the time of the November 2016 decision have been the subject of separate decisions assigned to a panel comprised of the three Veterans Law Judges for reasons explained in those decisions.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In a May 2016 rating decision, the RO reduced the evaluation for the service-connected peptic ulcer disease (recharacterized as a duodenal ulcer) from 20 percent to noncompensable (0 percent) effective from August 1, 2016.  The Veteran's combined evaluation remained at 80 percent even though that individual evaluation was reduced.

2.  At the time of the May 2016 rating decision, the 20 percent evaluation had been in effect for more than five years.

3.  The evidence at the time of the May 2016 rating decision did not establish that the Veteran's duodenal ulcer had materially improved and that such improvement would be maintained under the ordinary conditions of life.

4.  The Veteran has met the schedular criteria for TDIU throughout the appeal period.

5.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  Restoration of the 20 percent evaluation for duodenal ulcer (previously rated as peptic ulcer disease) is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.114, Diagnostic Codes 7304, 7305 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist has been met as to obtaining outstanding medical records.  In response to the Board's November 2016 remand, the agency of original jurisdiction (AOJ) obtained the Veteran's Social Security Administration (SSA) records.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Rating Reduction

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In the rating schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

Where a reduction in evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor, and be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level (i.e., five years or more).  38 C.F.R. § 3.344(c).

Once the five year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the U.S. Court of Appeals for Veterans Claims requires that adjudicators must: (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; and (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, 5 Vet. App. at 419-20.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that restoration of the 20 percent evaluation for the duodenal ulcer (previously rated as peptic ulcer disease) is warranted.

Initially, the Board notes that the Veteran's combined evaluation for his service-connected disabilities remained at 80 percent, even though the individual ulcer evaluation was reduced.  The procedural safeguards under 38 C.F.R. § 3.105(e) only apply when there is a reduction in the compensation payment, which did not occur in this case. See Tatum v. Shinseki, 24 Vet. App. 139, 143 (2010) (explaining that the plain meaning of 38 C.F.R. § 3.105(e) is that notice is warranted only where there is a reduction in compensation payments currently being made); VAOPGCPREC 71-91 (Nov. 7, 1991) (holding that that 38 C.F.R. § 3.105(e) does not apply where evaluation of a specific disability is reduced but there is no reduction in the amount of compensation payable).

In a July 2002 rating decision, the RO granted service connection for peptic ulcer disease and assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7304 for gastric ulcer, effective from March 4, 2002.  The Board notes that the RO recharacterized the disability as a duodenal ulcer under Diagnostic Code 7305 in the May 2016 rating decision; however, the rating criteria are the same for both diagnostic codes.

Under 38 C.F.R. § 4.114, Diagnostic Codes 7304 and 7305, a 10 percent evaluation is warranted for a mild gastric or duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is warranted for a moderate gastric or duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or, with continuous moderate manifestations.

The July 2002 VA examination considered in the initial rating decision provides a history of the development of the disorder based on the examiner's review of the claims file.  The examiner noted that the Veteran had a history of treatment for abdominal pain in service and that he had an in-service upper gastrointestinal (GI) study that revealed a duodenal ulcer.  He continued to have abdominal pain after service; an upper GI study showed a deformed duodenal bulb with an ulcer at the greater curvature aspect, and a gallbladder study revealed normal gallbladder function without evidence of filling defects.  The Veteran was started on treatment with Zantac in the 1980s, and then he was later switched to Prilosec.

It was also noted that, after a later removal of gallstones and the initiation of taking Prilosec, the Veteran had much less abdominal pain.  He reported having burning in his right lower abdomen lasting about one hour, approximately every two months, brought on by eating pizza or spicy foods, and relieved by taking Prilosec or antacids.  He also reported that he had taken Prilosec for abdominal pain for the last three or four years.  The diagnosis was ulcer disease with a duodenal bulb ulcer documented in service, which was noted to have continued to bother the Veteran, requiring daily medication with intermittent pain.

An August 2010 private treatment record shows that the Veteran continued to take the same dosage of Omeprazole (Prilosec).

In a March 2014 rating decision, the RO continued the 20 percent evaluation, noting that although recent evidence showed some improvement in the disability, sustained improvement had not been definitively established.  The December 2013 VA examination considered in that rating decision shows that the Veteran complained of dyspepsia and continued to take the same daily dosage of Prilosec as part of his treatment plan.  The examiner noted that the gastric ulcer was apparently resolved and that the Veteran stated that his dyspeptic symptoms were controlled with daily Prilosec.

In the May 2016 rating decision, the RO recharacterized the disability to a duodenal ulcer and decreased the evaluation to noncompensable, finding that it was a diagnosed disability with no compensable symptoms.  The VA examination considered in that rating decision shows that the Veteran reported still taking Prilosec and that it "does good," but that he still had abdominal pain in the right lower quadrant monthly and that no upper endoscopy had been done.  The examiner noted that the Veteran's treatment plan included taking continuous medication for the ulcer and that there were negative epigastric symptoms or tenderness on examination, but no diagnostic testing was performed.  The examiner determined that the Veteran had a history of duodenal ulcer that had resolved; that he had no dyspepsia; and that there was no evidence of peptic ulcer disease, as the right lower quadrant pain was most likely due to a lower intestinal condition.

In examining the record in its entirety, although the December 2013 and May 2016 VA examiners indicated that the duodenal ulcer had resolved, they also noted that the Veteran's treatment plan included taking continuous medication for the disability.  The record shows that the Veteran has taken Prilosec to control symptoms associated with the ulcer prior to being granted service connection for this disability, and there is no indication that there has been a change to his medication since that time.  In addition, the rating criteria for the ulcer do not contemplate the use of medication, and as such, the ameliorative effects of medication cannot be considered as evidence of improvement of the disability.  See Jones v. Shinseki, 26 Vet. App. 56 (2012); see also McCarroll v. McDonald, 28 Vet. App. 267 (2016).  The May 2016 VA examiner also noted that the ulcer had resolved and that the right lower quadrant pain (a symptom that was discussed in the July 2002 VA examination report in connection with the ulcer) was most likely due to a lower intestinal condition, but the examination reports shows that diagnostic testing was not performed.

In summary, it cannot be said that the record, viewed in its entirety, establishes that the Veteran's duodenal ulcer had materially improved and that such improvement would be maintained under the ordinary conditions of life to warrant the reduction from 20 percent to noncompensable (0 percent).  Based on the foregoing, the Board finds that the reduction was improper, and restoration of the 20 percent evaluation for the duodenal ulcer is warranted.


TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for left ventricular hypertrophy with left atrial enlargement associated with hypertension (heart disability, 30 percent disabling prior to December 27, 2013, and 60 percent disabling thereafter); duodenal ulcer (previously rated as peptic ulcer disease, 20 percent disabling); hypertension (10 percent disabling); recurrent tendonitis with cartilage loss of the left knee, limitation of flexion (10 percent disabling), limitation of extension (20 percent disabling effective from December 27, 2013, and 10 percent disabling effective from January 17, 2017), and instability (10 percent disabling effective from December 27, 2013); and patellar tendonitis with cartilage loss of the right knee, limitation of flexion (10 percent disabling), limitation of extension (10 percent disabling effective from December 27, 2013), and laxity (10 percent disabling).

The combined evaluation was 70 percent prior to December 27, 2013, and 90 percent thereafter when considering the above restoration for the duodenal ulcer and the increased evaluations for the left and right knee disabilities in the recently issued separate panel decision.  For the earlier portion of the appeal period, the Veteran has met the schedular criteria based on his heart disability and hypertension (disabilities affecting a single body system (cardiovascular-renal)), and sufficient additional disability to bring the combined evaluation to 70 percent.  See 38 C.F.R. § 4.16(a).  Since December 27, 2013, the heart disability alone has been evaluated as 60 percent disabling.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The Veteran initially contended that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected heart disability, left and right knee disabilities, and stomach (ulcer).  See July 2013 TDIU claim (VA Form 21-8940).  He later clarified that he was claiming TDIU based on his service-connected heart and knee disabilities.  He has explained that he volunteered to be part of a reduction-in-force at his job in the aerospace industry because of his heart and knees and that he would not have otherwise been laid off.  See July 2016 Bd. Hrg. Tr.; February 2017 VA Form 21-8940 (reported that he last worked full-time in January 2012 and that he became too disabled to work in April 2012).

The Veteran has reported that he completed college and received a bachelor of science degree in aircraft maintenance engineering.  Following service, he began full-time work at an aerospace industry job in 1980.  The July 2013 TDIU form indicates that, from 1980 to 2012, he reportedly lost five months of work from illness; the February 2017 form shows that he reported losing 35 days of work from illness from January 2007 to January 2012.  During the Board hearing, the Veteran testified that he probably missed work about five or six days in a six-month period for his heart and knee disabilities.  See Bd. Hrg. Tr. at 33.

The October 2013 response to the request for employment information from the Veteran's employer confirms that he worked at his job full-time from November 1980 to January 2012 in non-destructive testing and that the person completing the form was not aware of any concessions made to the Veteran by reason of age or disability.

During one of the Board hearings in connection with the claims for increased evaluations for the left and right knee disabilities, the Veteran described the nature of his job, inasmuch as he had to step up on a platform to do tests on parts in his work as an ultrasonic technician.  He also testified that he had hip problems, diabetes, and herniated discs in his back. See April 2012 Bd. Hrg. Tr. at 4, 28; see also, e.g., SSA disability report (job description, including physical requirements).

In a June 2012 functional report for his SSA application, the Veteran reported that he was able to do online banking and email on the computer.  He also indicated that he was able to walk and drive, go out alone, and sit for about an hour.  In a July 2012 decision, the Veteran was awarded SSA disability benefits based on a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of osteoarthrosis and allied disorders, with the disability period beginning in January 2012.  In the medically determinable impairments section of the corresponding disability determination explanation, it was noted that the Veteran would be able to sit with normal breaks for about six hours in an eight-hour work day.  In the assessment of vocational factors, it was noted that the Veteran's highest skill level of past relevant work was skilled and that he was not limited to unskilled work because of his impairments.  The disability determination explanation also shows that the Veteran demonstrated sustained work capability for sedentary work based on certain strength factors of physical residual functional capacity, including sitting.

The Veteran was provided a December 2013 VA examination for all of his service-connected disabilities in connection with his TDIU claim.  Regarding the heart disability and hypertension, the examiner performed an interview-based METs (metabolic equivalent) test, noting the Veteran's reported dyspnea, fatigue, and dizziness, and determined that his METs level was found to be consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 miles per hour).  He also noted that the Veteran's METs level was due to multiple factors, indicating that he also had hypertension and diabetes mellitus type II.  The examiner determined that the Veteran would be able to perform sedentary work for both the heart disability and hypertension.  In so finding, the examiner acknowledged the Veteran's report that he was unable to climb up on aircraft parts to do non-destructive testing due to his fatigue, dyspnea, and dizziness.  He also indicated that the restriction to sedentary work was based on the Veteran's verbal history and statements regarding his physical capability, as his blood pressure was normal and well-controlled, and a reviewed echocardiogram failed to reveal evidence of cardiomyopathy and revealed only mild tricuspid regurgitation at that time.  Regarding the duodenal ulcer, the examiner noted that the Veteran's dyspeptic symptoms were controlled with a daily Prilosec and that the disability did not impact the Veteran's ability to work.  Regarding the left and right knees, the examiner noted the Veteran's report that his knee pain severely limited the amount of time that he could spend standing or walking before having to sit and rest.

The May 2016 VA examination for the duodenal ulcer shows that the Veteran continued to take Prilosec and that the disability did not impact his ability to work.

During the July 2016 Board hearing, the Veteran testified that he had limitations on sitting for prolonged periods and had to elevate his legs (left leg daily, right leg probably once a month); he explained that he had been elevating his left leg for a long time (at least six years).  He also testified that he did not have issues with balance, but he did have issues such as weakness while walking up stairs.  The Veteran indicated that he could not be on his feet for eight hours a day without sitting down because of the pain and stiffness.  He also stated that he could not sit for six or eight hours straight or squat; he had to get up and stand around and walk for a little bit because of the pain and stiffness.  The Veteran further indicated that, even though he could not stand for a long period of time, he could still cook and clean, and he still used his knee braces.  He did not use his cane because of problems with his wrist.

In addition, the Veteran testified that he believed that he was on SSA disability because of his enlarged heart and knee problems.  He testified that he would not be able to do a sit-down job because of the pain in his knee requiring him to get up every so often to straighten it out, but he was not sure how his heart problems would affect him in a desk job.  He described heart palpitations that lasted about three minutes and noted that, once they stopped, he was able to go back to what he was doing.  He indicated that his prior job was not a desk job; there were physical activities required at the job that he was no longer able to perform.  He further indicated that his job accommodated him and that he did not get in trouble for missing work or for not being able to do tasks.  See Bd. Hrg. Tr. at 4-33.

The January 2017 VA examination for the left and right knee disabilities shows that the Veteran continued regular use of his knee braces for more durability in walking for support.  The examiner noted that the Veteran's knee disabilities would impact his ability to perform certain occupational tasks - specifically, repetitive postural maneuvers, i.e., crouching and squatting, would prove more difficult, as would repetitive stairs and prolonged walking.

Based on the foregoing, the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his 70 percent and 90 percent combined evaluations.  However, the evidence does not establish that his service-connected disabilities preclude gainful employment.  The record, including the Veteran's own reports, shows that he was able to work until at least January 2012; the most recent TDIU form shows that, although he retired in that month, he indicated that he was able to work until April 2012.  The Board also notes that, although the Veteran has been shown to have other nonservice-connected disorders, this decision has been based on consideration of the impact of Veteran's service-connected disabilities alone on his ability to function in an occupational environment.

The Board also acknowledges the Veteran's reports that he is no longer able to work in aerospace industry testing because of the physical requirements of that job.  Nevertheless, there is affirmative evidence that the Veteran has a background and abilities (such as knowing how to use the computer) that would allow him to perform sedentary work.  As discussed in the corresponding panel decision as to the increased evaluations for the left and right knee disabilities and in this decision, the Veteran does have difficulty after sitting for a prolonged period where he cannot stretch out his knees, and his knee symptoms have persisted for many years, including when he was working.  Nevertheless, the record also shows that he is still able to sit for periods of time without having to get up to stretch.  See, e.g., Bd. Hrg. Tr. at 14, 26 (testified that he had to get up "every so often" to straighten out his knees and indicated that he could do activities such as cooking and cleaning); SSA disability determination explanation; January 2017 VA examination report.  In addition, the December 2013 VA examiner considered all of the Veteran's service-connected disabilities and determined that the functional impairment from them still allowed for him to perform sedentary work.

The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the disability evaluations assigned under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Thus, entitlement to TDIU is not warranted.

Based on the foregoing, the Board finds that the requirements for TDIU have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Restoration of the 20 percent evaluation for duodenal ulcer (previously rated as peptic ulcer disease) is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


